





Exhibit 10.1


    
INCREMENTAL TERM LOAN ASSUMPTION AGREEMENT
dated as of October 14, 2016
relating to the
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
dated as of June 4, 2014,
among
TRANSDIGM INC.,
TRANSDIGM GROUP INCORPORATED,
THE SUBSIDIARIES OF TRANSDIGM INC. FROM TIME TO TIME PARTY THERETO,
THE LENDERS PARTY THERETO
and
CREDIT SUISSE AG,
as Administrative Agent and Collateral Agent
___________
CREDIT SUISSE SECURITIES (USA) LLC
CITIGROUP GLOBAL MARKETS INC.,
MORGAN STANLEY SENIOR FUNDING, INC.,
UBS SECURITIES LLC,
BARCLAYS BANK PLC,
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
GOLDMAN SACHS LENDING PARTNERS LLC,
and
HSBC SECURITIES (USA) INC.,
as Joint Lead Arrangers and Joint Bookrunners


    








--------------------------------------------------------------------------------


2


INCREMENTAL TERM LOAN ASSUMPTION AGREEMENT dated as of October 14, 2016 (this
“Agreement”), to the SECOND AMENDED AND RESTATED CREDIT AGREEMENT dated as of
June 4, 2014, as amended by Amendment No. 1 dated as of June 9, 2016 (as further
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among TRANSDIGM INC., a Delaware corporation (the “Borrower”),
TRANSDIGM GROUP INCORPORATED, a Delaware corporation (“Holdings”), each
subsidiary of the Borrower from time to time party thereto, the lenders party
thereto (the “Existing Lenders”), and CREDIT SUISSE AG, as administrative agent
and collateral agent for the Lenders (in such capacities, the “Agent”).
A.    The Borrower has requested that the Persons set forth on Schedule I hereto
(the “Additional Tranche F Term Lenders”) make Incremental Term Loans in the
form of additional Tranche F Term Loans in an aggregate principal amount of
$1,150,000,000 (the “Additional Tranche F Term Loans”), consisting of (i)
$650,000,000 (the “Initial Additional Tranche F Term Loans”) to be made to the
Borrower on the Initial Additional Tranche F Term Loan Effective Date (as
defined below) and (ii) $500,000,000 (the “Delayed Draw Additional Tranche F
Term Loans”) to be made to the Borrower on the Delayed Draw Additional Tranche F
Term Loan Effective Date (as defined below).
B.    The Additional Tranche F Term Lenders are willing to make (i) the Initial
Additional Tranche F Term Loans to the Borrower on the Initial Additional
Tranche F Term Loan Effective Date and (ii) the Delayed Draw Additional Tranche
F Term Loans to the Borrower on the Delayed Draw Additional Tranche F Term Loan
Effective Date, in each case, on the terms and subject to the conditions set
forth herein and in the Credit Agreement.
Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:
SECTION 1. Defined Terms. Capitalized terms used but not defined herein
(including in the recitals hereto) shall have the meanings given to them in the
Credit Agreement. The rules of interpretation set forth in Section 1.03 of the
Credit Agreement are hereby incorporated by reference herein, mutatis mutandis.
As used herein, the term “Additional Tranche F Transactions” means,
collectively, (a) the execution, delivery and performance by each Loan Party of
this Agreement, (b) the Borrowing of the Additional Tranche F Term Loans
hereunder and the use of the proceeds thereof in accordance with the terms of
the Credit Agreement and this Agreement, (c) the payment of a special dividend
or other distribution to equity holders of Holdings (the “2016 Specified
Dividend”), (d) the repurchase, redemption, satisfaction or discharge of the
2013 Senior Subordinated Notes (the “Subordinated Notes Refinancing”) and (e)
the payment of fees and expenses incurred in connection with the foregoing (the
“Transaction Costs”).




--------------------------------------------------------------------------------

3


SECTION 2.     Incremental Term Loan Commitments. %3.Each Additional Tranche F
Term Lender hereby agrees, severally and not jointly, on the terms set forth
herein and in the Credit Agreement and subject to the conditions set forth
herein, %5. to make Initial Additional Tranche F Term Loans to the Borrower on
the Initial Additional Tranche F Term Loan Effective Date in an aggregate
principal amount not to exceed the amount set forth opposite such Additional
Tranche F Term Lender’s name on Schedule I hereto under the heading “Initial
Additional Tranche F Term Loan Commitment” and %5. to make Delayed Draw
Additional Tranche F Term Loans to the Borrower on the Delayed Draw Additional
Tranche F Term Loan Effective Date in an aggregate principal amount not to
exceed the amount set forth opposite such Additional Tranche F Term Lender’s
name on Schedule I hereto under the heading “Delayed Draw Additional Tranche F
Term Loan Commitment”. Amounts borrowed under this Section 2(a) and repaid or
prepaid may not be reborrowed.
(b)     Unless the context shall otherwise require, the Additional Tranche F
Term Loans shall constitute additional “Tranche F Term Loans” and “Incremental
Term Loans” and the Additional Tranche F Term Lenders shall constitute
additional “Tranche F Term Lenders”, “Incremental Term Lenders” and “Lenders”,
in each case for all purposes of the Credit Agreement and the other Loan
Documents.
(c)     The proceeds of the Additional Tranche F Term Loans shall be used solely
(i) to finance a portion of the 2016 Specified Dividend, (ii) to finance the
Subordinated Notes Refinancing, (iii) to pay the Transaction Costs and (iv) for
general corporate purposes of the Borrower and its Subsidiaries, including,
without limitation, Permitted Acquisitions.
(d)     Unless previously terminated, (i) the commitments of the Additional
Tranche F Term Lenders pursuant to clause (i) of the first sentence of Section
2(a) shall terminate upon the making of the Initial Additional Tranche F Term
Loans on the Initial Additional Tranche F Term Loan Effective Date and (ii) the
commitments of the Additional Tranche F Term Lenders pursuant to clause (ii) of
the first sentence of Section 2(a) shall terminate upon the earlier of (x) the
making of the Delayed Draw Additional Tranche F Term Loans on the Delayed Draw
Additional Tranche F Term Loan Effective Date and (y) October 31, 2016.
SECTION 3.     Conditions Precedent to Effectiveness. %3.The effectiveness of
this Agreement and the obligations of the Additional Tranche F Term Lenders to
make Initial Additional Tranche F Term Loans shall be subject to the
satisfaction or waiver of the following conditions precedent (the date on which
such conditions precedent are so satisfied or waived, the “Initial Additional
Tranche F Term Loan Effective Date”):
(i)    the Agent shall have received counterparts of this Agreement that, when
taken together, bear the signatures of (i) the Borrower, Holdings and the
Subsidiaries of the Borrower party to the Credit Agreement on the date hereof,
(ii) the Agent and (iii) the Additional Tranche F Term Lenders;




--------------------------------------------------------------------------------

4


(ii)    at the time of and immediately after giving effect to the making of the
Initial Additional Tranche F Term Loans and the application of the proceeds
thereof, each of the conditions set forth in Section 4.01(b) and Section 4.01(c)
of the Credit Agreement shall be satisfied; provided that, for purposes of the
condition set forth in Section 4.01(b), the words “Second Restatement Date” set
forth in Section 3.13(a) of the Credit Agreement shall be deemed to be “Initial
Additional Tranche F Term Loan Effective Date” in each place they appear
therein, the words “Second Restatement Transactions” in Section 3.13(a) of the
Credit Agreement shall be deemed to be “Additional Tranche F Transactions” and
the parenthetical in Section 3.13(a) of the Credit Agreement shall be deemed to
be “(assuming for purposes hereof that the 2016 Specified Dividend is made on
the Additional Tranche F Term Loan Effective Date)”;
(iii)    the Consolidated Net Leverage Ratio and the Consolidated Secured Net
Debt Ratio, in each case determined as of the Initial Additional Tranche F Term
Loan Effective Date after giving effect to the Additional Tranche F
Transactions, including the making of the Additional Tranche F Term Loans and
the application of the proceeds thereof, shall be no greater than 7.25 to 1.00
and 4.25 to 1.00, respectively;
(iv)    the Agent shall have received a certificate dated as of the Initial
Additional Tranche F Term Loan Effective Date and executed by a Financial
Officer of the Borrower with respect to the conditions set forth in paragraphs
(b) and (c) above;
(v)    the Agent shall have received a notice of borrowing with respect to the
Initial Additional Tranche F Term Loans in accordance with Section 2.03 and
Section 2.24(a) of the Credit Agreement;
(vi)    the Agent shall have received a solvency certificate in form and
substance reasonably satisfactory to the Agent to the effect that Holdings and
its Subsidiaries, on a consolidated basis after giving effect to the Additional
Tranche F Transactions, are solvent (within the meaning of Section 3.13 of the
Credit Agreement, as modified in the same manner as set forth in clause (b)
above);
(vii)    the Agent shall have received legal opinions, board resolutions and
other closing certificates consistent with those delivered on the Second
Restatement Date;
(viii)    the Agent shall have received, at least three Business Days prior to
the Initial Additional Tranche F Term Loan Effective Date, all documentation and
other information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
PATRIOT Act, that has been reasonably requested by the Agent or any Additional
Tranche F Term Lender at least five Business Days prior to the Initial
Additional Tranche F Term Loan Effective Date; and




--------------------------------------------------------------------------------

5


(ix)    the Agent shall have received (x) payment of all fees set forth in
Section 4(a) hereof and (y) payment of all fees and reimbursement of all
expenses separately agreed in writing by the Borrower and the arrangers of the
Additional Tranche F Term Loans or required by Section 9.03 of the Credit
Agreement or by any other Loan Document to be reimbursed by the Borrower on the
Initial Additional Tranche F Term Loan Effective Date in connection with this
Agreement and the transactions contemplated hereby to the extent invoiced at
least one Business Day prior to the Initial Additional Tranche F Term Loan
Effective Date.
The Agent shall notify the Borrower and the Lenders of the Initial Additional
Tranche F Term Loan Effective Date, and such notice shall be conclusive and
binding.
(b) The obligations of the Additional Tranche F Term Lenders to make the Delayed
Draw Additional Tranche F Term Loans shall be subject to the satisfaction or
waiver of the following conditions precedent (the date on which such conditions
precedent are so satisfied or waived, the “Delayed Draw Additional Tranche F
Term Loan Effective Date”):
(i)    the Initial Additional Tranche F Term Loan Effective Date shall have
occurred;
(ii)    at the time of and immediately after giving effect to the making of the
Delayed Draw Additional Tranche F Term Loans and the application of the proceeds
thereof, each of the conditions set forth in Section 4.01(b) and Section 4.01(c)
of the Credit Agreement shall be satisfied; provided that, for purposes of the
condition set forth in Section 4.01(b), the words “Second Restatement Date” set
forth in Section 3.13(a) of the Credit Agreement shall be deemed to be “Delayed
Draw Additional Tranche F Term Loan Effective Date” in each place they appear
therein, the words “Second Restatement Transactions” in Section 3.13(a) of the
Credit Agreement shall be deemed to be “Additional Tranche F Transactions” and
the parenthetical in Section 3.13(a) of the Credit Agreement shall be deemed to
be “(assuming for purposes hereof that the 2016 Specified Dividend is made and
the Subordinated Notes Refinancing is consummated on the Delayed Draw Additional
Tranche F Term Loan Effective Date)”;
(iii)    the Consolidated Net Leverage Ratio and the Consolidated Secured Net
Debt Ratio, in each case determined as of the Delayed Draw Additional Tranche F
Term Loan Effective Date after giving effect to the Additional Tranche F
Transactions, including the making of the Additional Tranche F Term Loans and
the application of the proceeds thereof, shall be no greater than 7.25 to 1.00
and 4.25 to 1.00, respectively;
(iv)    the Agent shall have received a certificate dated as of the Delayed Draw
Additional Tranche F Term Loan Effective Date and executed by a




--------------------------------------------------------------------------------

6


Financial Officer of the Borrower with respect to the conditions set forth in
paragraphs (b) and (c) above;
(v)    the Agent shall have received a notice of borrowing with respect to the
Delayed Draw Additional Tranche F Term Loans in accordance with Section 2.03 and
Section 2.24(a) of the Credit Agreement; and
(vi)    the Agent shall have received (x) payment of all fees set forth in
Section 4(b) hereof and (y) payment all fees and reimbursement of all expenses
separately agreed in writing by the Borrower and the arrangers of the Additional
Tranche F Term Loans or required by Section 9.03 of the Credit Agreement or by
any other Loan Document to be reimbursed by the Borrower on the Delayed Draw
Additional Tranche F Term Loan Effective Date in connection with this Agreement
and the transactions contemplated hereby to the extent invoiced at least one
Business Day prior to the Delayed Draw Additional Tranche F Term Loan Effective
Date.
SECTION 4.     Fees. (a) On the Initial Additional Tranche F Term Loan Effective
Date, the Borrower shall pay to the Agent, for the account of each Additional
Tranche F Term Lender, a fee (the “Initial Additional Tranche F Upfront Fees”)
in an amount equal to 0.50% of the aggregate principal amount of the Initial
Additional Tranche F Term Loans of such Additional Tranche F Term Lender on the
Initial Additional Tranche F Term Loan Effective Date (which fee may be payable
in the form of original issue discount). The Initial Additional Tranche F
Upfront Fees shall be payable on the Initial Additional Tranche F Term Loan
Effective Date in immediately available funds and, once paid, shall not be
refundable under any circumstances.
(b) On the Delayed Draw Additional Tranche F Term Loan Effective Date, the
Borrower shall pay to the Agent, for the account of each Additional Tranche F
Term Lender, a fee (the “Delayed Draw Additional Tranche F Upfront Fees”) in an
amount equal to 0.50% of the aggregate principal amount of the Delayed Draw
Additional Tranche F Term Loans of such Additional Tranche F Term Lender on the
Delayed Draw Additional Tranche F Term Loan Effective Date (which fee may be
payable in the form of original issue discount). The Delayed Draw Additional
Tranche F Upfront Fees shall be payable on the Delayed Draw Additional Tranche F
Term Loan Effective Date in immediately available funds and, once paid, shall
not be refundable under any circumstances.
SECTION 5.     Representations and Warranties. To induce the other parties
hereto to enter into this Agreement, Holdings and the Borrower represent and
warrant to each of the Lenders (including the Additional Tranche F Term Lenders)
and the Agent that (a) this Agreement has been duly authorized, executed and
delivered by Holdings, the Borrower and the Subsidiaries of the Borrower party
hereto, and this Agreement constitutes a legal, valid and binding obligation of
Holdings, the Borrower and the Subsidiaries of the Borrower party hereto,
subject to applicable bankruptcy, insolvency, moratorium, reorganization,
fraudulent conveyance or other similar laws affecting creditors’ rights
generally and to general principles of equity; (b) after giving effect to this
Agreement, the




--------------------------------------------------------------------------------

7


representations and warranties set forth in Article III of the Credit Agreement
and in each other Loan Document are true and correct in all material respects on
and as of the Initial Additional Tranche F Term Loan Effective Date, except to
the extent such representations and warranties expressly relate to an earlier
date, in which case they were true and correct in all material respects on and
as of such earlier date; provided that, (i) in each case, such materiality
qualifier shall not be applicable to any representation and warranty that
already is qualified or modified by materiality in the text thereof and (ii) for
purposes of the representation in Section 3.13(a) of the Credit Agreement, the
words “Second Restatement Date” in each place set forth therein shall be deemed
to be “Additional Tranche F Term Loan Effective Date”, the words “Second
Restatement Transactions” shall be deemed to be “Initial Additional Tranche F
Transactions” and the parenthetical in Section 3.13(a) of the Credit Agreement
shall be deemed to be “(assuming for purposes hereof that the 2016 Specified
Dividend is made on the Initial Additional Tranche F Term Loan Effective Date)”
and (c) as of the Initial Additional Tranche F Term Loan Effective Date, after
giving effect to this Agreement, no Default or Event of Default has occurred and
is continuing or would reasonably be expected to result from the borrowing of
the Additional Tranche F Term Loans and the use of the proceeds thereof.
SECTION 6.     Term Loan Borrowings. The Borrower and each Additional Tranche F
Term Lender hereby agree pursuant to Section 2.24(d) of the Credit Agreement
that the Additional Tranche F Term Loans made hereunder will be allocated
ratably to each outstanding Borrowing of Tranche F Term Loans that are LIBO Rate
Term Loans and ABR Term Loans under the Credit Agreement for purposes of
determining the initial Applicable Rate thereon and Interest Period therefor.
SECTION 7.     Other Agreements. (a) The Borrower hereby agrees that effective
as of the Initial Additional Tranche F Term Loan Effective Date, the Tranche F
Term Loans (including the Initial Additional Tranche F Term Loans) shall
amortize as set forth on Schedule II(a) hereto, and the amount of each payment
of principal in respect of the Tranche F Term Loans pursuant to Section
2.08(a)(iv) of the Credit Agreement shall, in lieu of the applicable amount set
forth therein, be in the applicable amount set forth on Schedule II(a) hereto
(as adjusted from time to time in accordance with the terms of Section
2.08(a)(iv) of the Credit Agreement).
(b)     The Borrower hereby agrees that effective as of the Delayed Draw
Additional Tranche F Term Loan Effective Date, the Tranche F Term Loans
(including the Additional Tranche F Term Loans) shall amortize as set forth on
Schedule II(b) hereto, and the amount of each payment of principal in respect of
the Tranche F Term Loans pursuant to Section 2.08(a)(iv) of the Credit Agreement
and Section 6(a) hereof shall, in lieu of the applicable amount set forth
therein, be in the applicable amount set forth on Schedule II(b) hereto (as
adjusted from time to time in accordance with the terms of Section 2.08(a)(iv)
of the Credit Agreement and, in the event only a portion of the Delayed Draw
Additional Tranche F Term Loans are borrowed, with each such payment ratably
reduced by the aggregate amount of the Delayed Draw Additional Tranche F Term
Loans commitments that expire or are terminated undrawn).




--------------------------------------------------------------------------------

8


SECTION 8.     Certain Post-Effectiveness Collateral Obligations. The Borrower
shall deliver to the Agent each of the documents, and take each of the actions,
specified in Schedule III hereto.
SECTION 9.     Effect of Agreement. Except as expressly set forth herein, this
Agreement shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Lenders or the
Agent under the Credit Agreement or any other Loan Document, and shall not
alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Loan Document, all of which are ratified and affirmed in all respects and
shall continue in full force and effect. Nothing herein shall be deemed to
entitle any Loan Party to a consent to, or a waiver, amendment, modification or
other change of, any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other Loan Document in
similar or different circumstances. This Agreement shall apply and be effective
only with respect to the provisions of the Credit Agreement specifically
referred to herein. After the Initial Additional Tranche F Term Loan Effective
Date, any reference to the Credit Agreement in any Loan Document, and the terms
“this Agreement”, “herein”, “hereunder”, “hereto”, “hereof” and words of similar
import in the Credit Agreement, shall, unless the context otherwise requires,
mean the Credit Agreement as modified hereby. This Agreement shall constitute a
“Loan Document” and an “Incremental Term Loan Assumption Agreement”, in each
case for all purposes of the Credit Agreement and the other Loan Documents.
SECTION 10. Acknowledgement and Consent. Each Loan Party hereby acknowledges
that it has read this Agreement and consents to the terms hereof and further
hereby affirms, confirms and agrees that (a) notwithstanding the effectiveness
of this Agreement, the obligations of such Loan Party under each of the Loan
Documents to which it is a party shall not be impaired and each of the Loan
Documents to which such Loan Party is a party is, and shall continue to be, in
full force and effect and is hereby confirmed and ratified in all respects, in
each case, as amended hereby; (b) its Guarantee of the Obligations, and the
pledge of and/or grant of a security interest in its assets as Collateral to
secure the Obligations, all as and to the extent provided in the Collateral
Documents as originally executed, shall continue in full force and effect in
respect of, and to secure, the Obligations (including the Additional Tranche F
Term Loans); and (c) all the representations and warranties made by or relating
to it contained in the Credit Agreement and the other Loan Documents are true
and correct in all material respects on and as of the Initial Additional Tranche
F Term Loan Effective Date and on and as of the Delayed Draw Additional Tranche
F Term Loan Effective Date, except to the extent such representations and
warranties expressly relate to an earlier date, in which case they shall be true
and correct in all material respects on and as of such earlier date; provided
that, in each case, such materiality qualifier shall not be applicable to any
representation and warranty that already is qualified or modified by materiality
in the text thereof.
SECTION 11. Joint Lead Arrangers and Bookrunners. The joint lead arrangers and
bookrunners listed on the cover page hereof shall not have any right, power,
obligation, liability, responsibility or duty under this Agreement other than
those applicable to all Lenders as such.




--------------------------------------------------------------------------------

9


SECTION 12. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic method of transmission shall be
effective as delivery of a manually signed counterpart of this Agreement.
SECTION 13. Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK. The provisions of Sections
9.09 and 9.10 of the Credit Agreement shall apply to this Agreement to the same
extent as if fully set forth herein.
SECTION 14. Headings. Section headings used herein are for convenience of
reference only, are not part of this Agreement and shall not affect the
construction of, or be taken into consideration in interpreting, this Agreement.


[Remainder of page intentionally left blank]






--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized officers, all as of the date first above
written.


TRANSDIGM INC.
ACME AEROSPACE, INC.
ADAMS RITE AEROSPACE, INC.
AEROCONTROLEX GROUP, INC.
AEROSONIC LLC
AIRBORNE ACQUISITION, INC.
AIRBORNE GLOBAL, INC.
AIRBORNE HOLDINGS, INC.
AIRBORNE SYSTEMS NA INC.
AIRBORNE SYSTEMS NORTH AMERICA INC.
AIRBORNE SYSTEMS NORTH AMERICA OF CA INC.
AMSAFE GLOBAL HOLDINGS, INC.
AMSAFE, INC.
ARKWIN INDUSTRIES, INC.
AVIATION TECHNOLOGIES, INC.
AVIONIC INSTRUMENTS LLC
AVIONICS SPECIALTIES, INC.
AVTECHTYEE, INC.
BETA TRANSFORMER TECHNOLOGY CORPORATION
BETA TRANSFORMER TECHNOLOGY LLC
BREEZE EASTERN LLC
BRIDPORT HOLDINGS, INC.
BRIDPORT-AIR CARRIER, INC.
BRUCE AEROSPACE INC.
CDA INTERCORP LLC
CEF INDUSTRIES, LLC
CHAMPION AEROSPACE LLC
DATA DEVICE CORPORATION
DUKES AEROSPACE, INC.
ELECTROMECH TECHNOLOGIES LLC
HARCO LLC
HARTWELL CORPORATION
ILC HOLDINGS, INC.
ILC INDUSTRIES, LLC
MARATHONNORCO AEROSPACE, INC.
MCKECHNIE AEROSPACE DE, INC.
MCKECHNIE AEROSPACE HOLDINGS, INC.
MCKECHNIE AEROSPACE INVESTMENTS, INC.
MCKECHNIE AEROSPACE US LLC
PEXCO AEROSPACE, INC.
PNEUDRAULICS, INC.
SCHNELLER LLC
SEMCO INSTRUMENTS, INC.
SHIELD RESTRAINT SYSTEMS, INC.
SKURKA AEROSPACE INC.
TELAIR INTERNATIONAL LLC
TELAIR US LLC
TEXAS ROTRONICS, INC.
TRANSICOIL LLC
WHIPPANY ACTUATION SYSTEMS, LLC


By:/s/ Sean P. Maroney__________
Name:     Sean P. Maroney
Title:     Treasurer


[Signature Page to Incremental Term Loan Assumption Agreement]



--------------------------------------------------------------------------------





TRANSDIGM GROUP INCORPORATED


By: /s/ Terrance M. Paradie__________
Name:     Terrance M. Paradie
Title:     Executive Vice President,
Chief Financial Officer and Treasurer




AIRBORNE SYSTEMS NORTH AMERICA OF NJ INC.


By: /s/ Sean P. Maroney__________
Name:     Sean P. Maroney
Title:     Vice President and Treasurer




BRIDPORT ERIE AVIATION, INC.


By: /s/ Sean P. Maroney__________
Name:     Sean P. Maroney
Title:     Chairman of the Board and President








[Signature Page to Incremental Term Loan Assumption Agreement]



--------------------------------------------------------------------------------








CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Additional Tranche F Term Lender and
as Agent
 
by
 
/s/ Robert Hetu
 
Name: Robert Hetu
 
Title: Authorized Signatory
 
by
 
/s/ Warren Van Heyst
 
Name: Warren Van Heyst
 
Title: Authorized Signatory
 
 
 



[Signature Page to Incremental Term Loan Assumption Agreement]



--------------------------------------------------------------------------------


SCHEDULE I






Additional Tranche F Term Loans
Additional Tranche F Term Lender
Initial Additional Tranche F Term Loan Commitment
Delayed Draw Additional Tranche F Term Loan Commitment
Credit Suisse AG, Cayman Islands Branch
$650,000,000
$500,000,000
TOTAL
$650,000,000
$500,000,000









--------------------------------------------------------------------------------


SCHEDULE II(a)






Tranche F Term Loan Amortization
DATE
SCHEDULED TRANCHE F TERM LOAN REPAYMENTS
December 31, 2016
$5,979,826.71
March 31, 2017
June 30, 2017
September 30, 2017
December 31, 2017
$5,979,826.71
$5,979,826.71
$5,979,826.71
$5,979,826.71
March 31, 2018
June 30, 2018
September 30, 2018
December 31, 2018
$5,979,826.71
$5,979,826.71
$5,979,826.71
$5,979,826.71
March 31, 2019
June 30, 2019
September 30, 2019
December 31, 2019
$5,979,826.71
$5,979,826.71
$5,979,826.71
$5,979,826.71
March 31, 2020
June 30, 2020
September 30, 2020
December 31, 2020
$5,979,826.71
$5,979,826.71
$5,979,826.71
$5,979,826.71
March 31, 2021
June 30, 2021
September 30, 2021
December 31, 2021
$5,979,826.71
$5,979,826.71
$5,979,826.71
$5,979,826.71
March 31, 2022
June 30, 2022
September 30, 2022
December 31, 2022
$5,979,826.71
$5,979,826.71
$5,979,826.71
$5,979,826.71
March 31, 2023
$5,979,826.71
Tranche F Maturity Date
Remainder







--------------------------------------------------------------------------------


SCHEDULE II(b)




Tranche F Term Loan Amortization
DATE
SCHEDULED TRANCHE F TERM LOAN REPAYMENTS
December 31, 2016
$7,232,959.54
March 31, 2017
June 30, 2017
September 30, 2017
December 31, 2017
$7,232,959.54
$7,232,959.54
$7,232,959.54
$7,232,959.54
March 31, 2018
June 30, 2018
September 30, 2018
December 31, 2018
$7,232,959.54
$7,232,959.54
$7,232,959.54
$7,232,959.54
March 31, 2019
June 30, 2019
September 30, 2019
December 31, 2019
$7,232,959.54
$7,232,959.54
$7,232,959.54
$7,232,959.54
March 31, 2020
June 30, 2020
September 30, 2020
December 31, 2020
$7,232,959.54
$7,232,959.54
$7,232,959.54
$7,232,959.54
March 31, 2021
June 30, 2021
September 30, 2021
December 31, 2021
$7,232,959.54
$7,232,959.54
$7,232,959.54
$7,232,959.54
March 31, 2022
June 30, 2022
September 30, 2022
December 31, 2022
$7,232,959.54
$7,232,959.54
$7,232,959.54
$7,232,959.54
March 31, 2023
$7,232,959.54
Tranche F Maturity Date
Remainder







--------------------------------------------------------------------------------


SCHEDULE III






Post Initial Additional Tranche F Term Loan Effective Date Obligations
Within 90 days after the Initial Additional Tranche F Term Loan Effective Date
(or such later date that the Agent in its reasonable discretion may permit),
with respect to the below described Mortgaged Properties, the Agent shall have
received (i) an amendment to the applicable Existing Mortgage in form and
substance reasonably satisfactory to the Agent, (ii) evidence that a counterpart
of such amendment to the Existing Mortgage has been recorded (or delivered to
the appropriate Title Insurance Company subject to arrangements reasonably
satisfactory to the Agent for recording promptly thereafter in the place
necessary to create a valid and enforceable first priority Lien in favor of the
Agent for the benefit of itself and the Secured Parties), (iii) a “date-down”
endorsement to the existing Title Insurance Policy, which shall amend the
description therein of the insured Existing Mortgage to include the amendment of
the Existing Mortgage, and otherwise be in form and substance reasonably
satisfactory to the Agent, (iv) a favorable opinion of counsel in the state in
which such parcels of real property are located with respect to the
enforceability of said amendment of the Existing Mortgage and such other
opinions as Agent shall reasonably request, all in form and substance and from
counsel reasonably satisfactory to the Agent and (v) such other information,
documentation, and certifications (including evidence of flood insurance as may
be required by applicable law) as may be reasonably required by the Agent, in
each case with respect to the following Mortgaged Properties:


a.
5000 Triggs Street, Los Angeles, CA 90022

b.
900 South Richfield Road, Placentia, CA 92870

c.
9810 6th Street, Rancho Cucamonga, CA 91730

d.
450 Goolsby Blvd., Deerfield, FL 33442

e.
320 S. Church Street, Addison, IL 60101-3750

f.
2600 South Custer Ave., Wichita, KS 67217

g.
1414 Randolph Avenue, Avenel, NJ 07001

h.
313 Gillett Street, Painesville, OH 44077

i.
4223 Monticello Blvd., South Euclid, OH 44121

j.
1230 Old Norris Road, Liberty, SC 29657

k.
8301 Imperial Drive, Waco, TX 76712

l.
1043 North 47th Ave., Phoenix, AZ 85043-1817

m.
6019 Powdermill Road, Franklin Twp., Kent, OH 44240-7109

n.
8575 Helms Avenue, Rancho Cucamonga, CA 91730

o.
2405 S. 3rd Ave., Union Gap, WA 98903

p.
40 Orville Drive and 105 Wilbur Place, Bohemia, NY 11716



